DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Claims 23-48 are pending.
	Claims 1-22 have been cancelled.
	Claims 23-48 are examined on the merits.

Claim Objections
3.	Claim 37 is objected to because of the following informality: it is ends with two periods, hence it is not clear if claim text is missing between the two periods or it is a typographical mistake.  
Correction is required.







Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 39 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a.  It is not clear what type of alteration or change in the ratio of one or more histone modifications in an individual’s sample containing cell-free nucleosomes relative to another histone modification is required to determine whether an individual has a disease condition.  It is not clear if a lower or higher ratio yields information regarding if one has a disease or not.  Nor is it clear how comparing different histone modifications provides information regarding the assessment if one has a disease condition or not. Moreover, it is not clear what is the disease condition.  Accordingly, the metes and bounds cannot be determined.
	
6.	Claim 23 recites the limitation "The method…" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	The claimed invention (claims 35-48) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract) without significantly more. The claim(s) recite(s):
(1) a method for detecting the presence of a modified histone within a cell-free nucleosome from an individual’s biological fluid complexed with a first antibody that binds a second antibody is indicative of a disease condition; and 
(2) a method for detecting the presence of a modified histone within a cell-free nucleosome from an individual’s biological fluid complexed with an antibody is indicative of a disease condition. 
Both scenarios cite judicial exceptions not integrated into a practical application because gathering information and observing differences between biological samples from a subject with or without a target antigen implementing a detection reagent required to use the correlation do not add a meaningful limitation to the methods as they are insignificant extra-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
The analysis as set forth in the 2019 Guidance is as follows:
	Step 1: Yes, claims are drawn to a method which is one of the four statutory categories, a process.

Step 2A, prong 2: No, the judicial exception is not integrated into a practical application.  The claims do not rely on or use the exception here.  Once the presence of an antibody/modified histone complex is detected there are no additional elements or combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  
	Step 2B:  There is no inventive concept present in the clams.  The steps of analyzing the presence of modified histones in a biological sample are established by well understood, routine conventional methods, and in addition they are pre-solution activity, i.e. data gathering necessary to perform the correlation. The following claims and steps inform one of ordinary skilled in the art, the comparison and the presence of modified histones identifying an individual as having a disease condition. The claims do not recite additional elements that amount to significantly more than the judicial exception. Accordingly, these claims are not be eligible under step 2A or step 2B.   
Claims 35-48 are drawn to non-statutory methods having a "natural principle" as a limiting element or step without reciting additional elements/steps that integrate the natural principle into the claimed invention such that the natural principle is practically applied, and are sufficient to ensure that the claim amounts to significantly more than the natural principle itself. In the instant case, the "natural principle" is: detecting antibodies and modified histones in cell-free nucleosomes in a biological sample from a human subject and correlating binding with a 
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Recited elements such as “assessing”, “detecting”, “determining” and "comparing", based on the natural principle impose no meaningful limit on the performance of the claimed invention. As set forth the claims do not https://www.federalregister.gov/documents/2019/10/18/2019-22782/october-2019-patent-eligibility-guidance-update; and FDsys.gov.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

s 23-26, 28-32, 34-39, 41-46 and 48 are rejected under 35 U.S.C. 102(e) as being anticipated by Allis(b) et al./ U.S. Patent Application Publication number 2005/0069931 A1 (effective filing date February 19, 2003/ IDS reference US4 submitted July 26, 2019).  Allis(b) discloses assaying isolated nucleosomes from a patient’s blood or serum for specific histone amino terminus modifications as diagnostic indicators of disease, such as cancer, see abstract; page 3, section 0044; page 4, section 0059; and page 5, section 0065.  The nucleosomes are regarded as cell-free as they have been released from cells, apoptotic cells, as well as cell-free nucleosomes are assayed, see page 3, section 0049; and page 4, section 0059.
Anti-modified histone antibodies were used in the assay to identify a modified histone, as well as antibodies that are capable of binding and isolating nucleosomes, see page 3, section 0049.  The antibodies can be labeled, see page 5, section 0064.  Antibodies that bind modified histones are disclosed, see Figure 1; page 1, sections 0009 and 0010; and page 3, sections 0049 and 0050.  The antibodies are able to bind histones that have methyl, phosphorylation and acetyl modifications, as well as modified through ubiquitination, see page 2, section 0039; and page 3, section 0044. Allis(b) discloses two antibodies, histone modification specific antibodies, as well as antibodies that detect cell-free nucleosomes that contain a preselected modified histone, see page 1, section 0009; and page 4, section 0053. These disclosed antibodies, as well as the insoluble support noted within section 0053 read on a two-site immunoassay.
"The identification of the modified histone in the blood may be indicative of a particular or disorder", such as cancer, see page 2, section 0033; and page 3, sections 0044 and 0049.  “A significant increase (relative to wild type levels) in the number of cell-free nucleosomes detected by these antibodies in an individual, and/or an alternation in the ratio of one or more particular .

Claim Rejections - 35 USC § 103
11.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

12. 	Claims 23-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allis(b) et al./ U.S. Patent Application Publication number 2005/0069931 Al (effective filing date February 19, 2003), and further in view of Itoh et al. Antibody-guided selection using capture-sandwich ELISA. Antibody Phage Display: Methods Mol Biol. 178:195-199, 2002.). Allis(b) teaches assaying isolated nucleosomes from a patient’s blood or serum for specific histone amino terminus modifications as diagnostic indicators of disease, such as cancer, see abstract; page 3, section 0044; page 4, section 0059; and page 5, section 0065.  The nucleosomes are regarded as cell-free as they have been released from cells, apoptotic cells, as well as cell-free nucleosomes are assayed, see page 3, section 0049; and page 4, section 0059.
Anti-modified histone antibodies were used in the assay to identify a modified histone, as well as antibodies that are capable of binding and isolating nucleosomes, see page 3, section 0049.  The antibodies can be labeled, see page 5, section 0064.  Antibodies that bind modified histones are disclosed, see Figure 1; page 1, sections 0009 and 0010; and page 3, sections 0049 and 0050.  The antibodies are able to bind histones that have methyl, phosphorylation and acetyl 
"The identification of the modified histone in the blood may be indicative of a particular or disorder", such as cancer, see page 2, section 0033; and page 3, sections 0044 and 0049.  “A significant increase (relative to wild type levels) in the number of cell-free nucleosomes detected by these antibodies in an individual, and/or an alternation in the ratio of one or more particular histone modification relative to another histone modification, may indicate a particular disease state”, see page 3, section 0049.
Allis(b) does not teach the claimed methods, wherein the first antibody or second antibody is immobilized.  
	However, Itoh teaches a sandwich ELISA assay, with capture and detection antibodies, wherein the capture antibody is immobilized to a microtiter plate, see page 196, Figure 1. One of the antibodies from Allis(b), the capture antibody can be linked to an insoluble support, such as a plate, filter or membrane, see page 4, section 0053. It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to utilize the sandwich ELISA method with two types of antibodies to assess nucleosomes and modified histone proteins in a number of biological fluids to diagnose diseases. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in both references, assessing specific histone modifications is routinely conducted and .

13. 	Claims 23-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allis(b) et al./ U.S. Patent Application Publication number 2005/0069931 Al (effective filing date February 19, 2003), and further in view of Allis et al./ US Patent Application Publication number 2006/00732517 A1 (effective filing date March 10, 2003/ IDS reference US3 submitted July 26, 2019). Allis(b) teaches assaying isolated nucleosomes from a patient’s blood or serum for specific histone amino terminus modifications as diagnostic indicators of disease, such as cancer, see abstract; page 3, section 0044; page 4, section 0059; and page 5, section 0065.  The nucleosomes are regarded as cell-free as they have been released from cells, apoptotic cells, as well as cell-free nucleosomes are assayed, see page 3, section 0049; and page 4, section 0059.
Anti-modified histone antibodies were used in the assay to identify a modified histone, as well as antibodies that are capable of binding and isolating nucleosomes, see page 3, section 0049.  The antibodies can be labeled, see page 5, section 0064.  Antibodies that bind modified histones are disclosed, see Figure 1; page 1, sections 0009 and 0010; and page 3, sections 0049 and 0050.  The antibodies are able to bind histones that have methyl, phosphorylation and acetyl modifications, as well as modified through ubiquitination, see page 2, section 0039; and page 3, section 0044. Allis(b) discloses two antibodies, histone modification specific antibodies, as well as antibodies that detect cell-free nucleosomes that contain a preselected modified histone, see page 1, section 0009; and page 4, section 0053. These disclosed antibodies, as well as the insoluble support noted within section 0053 read on a two-site immunoassay.

Allis(b) does not teach the claimed methods, wherein the first antibody or second antibody is immobilized.  
	However, Allis teaches a diagnostic assay includes antibodies linked to detectable labels and attached to a solid support, see page 11, sections 0093 and 0095. Methods for fixing antibodies immobilized to an insoluble support, such as a microtiter plate are well known in the art, see page 11, sections 0095 and 0096. The antibodies from Allis(b) can be linked to an insoluble support, such as a plate, filter or membrane, see page 4, section 0053. It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to utilize the sandwich ELISA method with two types of antibodies to assess nucleosomes and modified histone proteins in a number of biological fluids to diagnose diseases. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in both references, assessing specific histone modifications is routinely conducted and reproducible and they serve as diagnostic markers of disease, see entire disclosure of both publications.


Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

15.	Claims 23-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,408,831 B2 (issued September 10, 2019). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims read on overlapping method steps with the same method endpoint, wherein a biological fluid is assessed for modified histones within cell-free nucleosomes with detectably labeled antibodies in order to diagnosis a disease condition.

16.	Claims 23-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,128,086 B2 (issued September 8, 2015/ IDS reference US1 submitted July 26, 2019). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims read on overlapping method steps with the same method endpoint, wherein a biological fluid is assessed for modified histones within nucleosomes with detectably labeled antibodies in order to diagnosis a disease condition.
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner




15 July 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643